                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 NORTHERN DIVISION


RONNIE FIRE CLOUD,                                                1:16-CV-01024-CBK

                       Petitioner,

        vs.                                                   JUDGMENT OF DISMISSAL

UNITED STATES OF AMERICA,

                       Respondent.


       The Court having entered its Order granting Respondent’s Motion to Dismiss for Failure

to State a Claim on December 19, 2018, it is hereby,

       ORDERED that Petitioner Ronnie Fire Cloud’s Motion to Vacate, Set Aside or Correct

Sentence Pursuant to 28 U.S.C. § 2255 is dismissed.

       Dated this 18th day of September, 2018.

                                                       MATTHEW W. THELEN, Clerk



                                                       By:
                                                         Shellie Krog
                                                         Deputy Clerk
